Citation Nr: 1215685	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  00-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1975 to June 1976.  He had prior periods of active duty or active duty for training from June 1972 to October 1972 and from June 16, 1973, to June 30, 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In December 2002, the Board sought additional development of evidence under a regulation then in effect.  Thereafter, in November 2003 (by another Veterans Law Judge) and in November 2006 (by the undersigned) these matters were remanded for further development.  In December 2010, the Board dismissed the claim of service connection for PTSD and denied the appeals to reopen the claim of service connection for residulas of a left wrist injury/fracture and claims of service connection for degenerative joint disease (of the wrists, knees, hips, and ankles), a low back disability and chronic obstructive pulmonary disease; the Board also remanded for further development the matters of service connection for a variously diagnosed psychiatric disability other than PTSD and entitlement to a TDIU rating.

A review of the record found that a March 2012 supplemental statement of the case (SSOC) (following the Board's December 2010 remand), in pertinent part, characterized the issues on appeal as including service connection for a variously diagnosed psychiatric disability, to include PTSD (emphasis added), and for a low back disability.  Inasmuch as the November 2010 Board decision dismissed the appeal in the matter of service connection for PTSD and denied the appeal seeking service connection for a low back disability, and those determinations are final (see 38 U.S.C.A. § 7104), those matters are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The November 2010 Board remand noted that the Veteran had identified traumatic experiences in service and that his claim had been adjudicated solely as one of service connection for PTSD.  As clinical records showed that he had psychiatric diagnoses of depressive disorder, anxiety and insomnia (and also a history of polysubstance abuse, but 38 U.S.C.A. §§ 105(a), 1110, preclude compensation for disability resulting from willful misconduct or abuse of alcohol or drugs), and in light of the holding by the U.S. Court of Appeals for Veterans Claims (Court) in (the intervening decision in) Clemons v. Shinseki, 23 Vet. App. 1 (2009), the matter of service connection for psychiatric disability other than PTSD was part and parcel of the Veteran's claim of service connection for PTSD.  The Board also noted that, as the RO had not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, that matter was not ripe for appellate review, but had to be remanded for RO development and initial adjudication.  

Regarding the matter of service connection for a psychiatric disability other than PTSD, the RO was instructed to provide the Veteran Veterans Claims Assistance Act of 2000 (VCAA) mandated notice, obtain any records of psychiatric treatment identified by the Veteran and arrange for any further development indicated, and adjudicate such matter.  The Veteran was to be notified of the determination and, if he filed a notice of disagreement (NOD) and perfected an appeal by filing a substantive appeal after a SOC was issued, such matter was to be returned to the Board for further appellate review.

VCAA-mandated notice was sent to the Veteran in December 2010, and he was asked to identify his psychiatric treatment providers.  In January 2011 he responded that all of his psychiatric treatment was at the Ft. Harrison VA Medical Center (VAMC).  In March 2012, the RO issued a SSOC which reviewed updated VAMC psychiatric treatment records and denied service connection for a variously diagnosed psychiatric disability.  Contrary to the November 2010 Board remand instruction, the cover letter to the SSOC notified the Veteran that it was "not a decision on any new issues" and "a response at this time is optional and is not required to continue" his appeal.  The matter was returned to the Board for further appellate review without the Veteran perfecting an appeal of this issue.  Notably, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notwithstanding the incorrect notice, in April 2012, the Veteran's representative submitted a written argument which expressed (timely) disagreement with the denial of service connection for a variously diagnosed psychiatric disability other than PTSD.  The April 2012 written argument serves as a (timely) NOD with the denial, and initiates the appeal process.  As a SOC (vs. SSOC) has not been issued in this matter, the Board is required to remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999)(see also Stegall, supra.)  

Finally, it is noteworthy that the April 2012 SSOC mailed to the Veteran was returned as undeliverable.  As previous communications were also returned as undeliverable, and the record suggests that the Veteran may be homeless, the RO is required to make additional efforts when it is necessary to contact him.  Specific procedures to safeguard the due process rights of homeless veterans are set forth in 38 C.F.R. § 1.710 (2011); there must be compliance with those safeguards.  Notably, the Veteran is represented by American Legion; there is no indication in the record that the representative was contacted by the RO.  Additionally, 38 C.F.R. § 1.710 provides that correspondence may be sent to the VA facility closest to the Veteran.  As medical records in the file reflect that the Veteran apparently continues to receive VA medical care (most recently in March 2012), copies of all correspondence to the Veteran should be forwarded to him via the VA facility where he receives medical care (in addition to being mailed to his most recent address of record).

Because the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for a psychiatric disability other than PTSD consideration of the appeal seeking a TDIU rating is deferred pending resolution of the claim seeking service connection for psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to ascertain the Veteran's current whereabouts/mailing address.  This development should include contacting his representative with a request for such information.  If he is not located, all efforts to locate him should be documented in the claims file and copies of correspondence to him should be sent to the appropriate VA medical facility (in addition to being mailed to his most recent mailing address), in accordance with the procedures outlined in 38 C.F.R. § 1.710.  

2.  The RO must issue an appropriate SOC in the matter of service connection for a variously diagnosed psychiatric disability other than PTSD.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he does so, this matter should be returned to the Board. 

3.  The RO should then review the record and re-adjudicate the claim for a TDIU rating  in light of any change regarding the matter of service connection for a psychiatric disability other than PTSD.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

